DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10-12 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schimmel et al. [US 2015/0002830 A1].

Regarding claims 1, 10 and 19, Schimmel et al. discloses a photolithography system (Figs. 1 and 2) / a method (paragraph [0119]), comprising: 
a droplet generator (310) configured to output a stream of droplets (as shown in Figs. 4); 

a laser (LA) configured to irradiate the droplets (as shown in Figs. 2 and 4); 
a collector (CO) configured to receive extreme ultraviolet radiation from the droplets and to reflect the extreme ultraviolet radiation for use in photolithography (paragraph [0054]-[0055]); 
a charge electrode (314) positioned between the droplet generator (310) and the droplet receiver (as shown in Fig. 4); 
a counter electrode (318) positioned downstream from the charge electrode (314) with respect to a direction of travel of the droplets (as shown in Fig. 4); and 
a control system (CT) configured to apply a first voltage to the charge electrode and a second voltage to the counter electrode (paragraph [0074]) , the first voltage being selected to impart a net electric charge to the droplets as the droplets pass adjacent to the charge electrode, the second voltage being selected to decelerate the droplets as the droplets pass adjacent to the counter electrode (paragraphs [0010]-[0016] and [0064]-[0070]).

Regarding claims 2 and 3, Schimmel et al. discloses wherein the first voltage and the second voltage have a same polarity, wherein the second voltage has a greater magnitude than the first voltage (paragraphs [0010]-[0016]).

Regarding claims 11 and 12, Schimmel et al. discloses wherein generating the net charge in the droplets includes applying a first voltage to a charge electrode positioned upstream from the droplet receiver, wherein generating the electric field includes applying a second voltage to a counter electrode (paragraphs [0010]-[0016] and [0064]-[0070], as shown in Fig. 4).

Regarding claims 17 and 18, Schimmel et al. discloses further comprising generating extreme ultraviolet radiation from the droplets by irradiating the droplets with the laser, further comprising performing photolithography with the extreme ultraviolet radiation (paragraph [0054]-[0055], as shown in Figs. 1 and 2).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schimmel et al. in view of Hori et al. [US 2016/0227638 A1].

Regarding claims 4-9, 13-16 and 20, Schimmel et al. discloses the photolithography system / the method, wherein the control system can include one or more computer memories that can store instructions and data. The controllers or processors can execute the instructions and process the data (paragraph [0035]).

Schimmel et al. does not teach further comprising a droplet sensor configured to generate sensor signals indicative of a speed of the droplets within the droplet receiver, wherein the control system is configured to receive the sensor signals and to adjust one or both of the first and second voltages responsive to the sensor signals, wherein the control system includes a 
However, Hori et al. discloses an extreme ultraviolet light generation apparatus configured to irradiate a target droplet, comprising a charging electrode and a collecting electrode, wherein a target sensor is used to detect at least one of the presence, trajectory, position, and speed of a target (paragraph [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a target sensor to detect at least one of the presence, trajectory, position, and speed of a target, as taught by Hori et al. in the system of Schimmel et al. such that the control system can include one or more computer memories that can store instructions and data, because such a modification provides a precise and focused controlled movement of the charged droplets (paragraph [0017] of Hori et al.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882